Citation Nr: 1722419	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  14-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION


The Veteran had active duty service from September 1972 to December 1972.  

The appeal of the Veteran's request to reopen his previously denied claim for service connection for PTSD to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted the Veteran's petition to reopen a claim for service connection for PTSD but denied it on the merits.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.

As regards the Veteran's claim for service connection for HCV, the Board notes that the claim was originally denied in an October 2007 rating decision.  In December 2007, the Veteran filed an NOD.  On March 12, 2008, the Veteran informed the RO of a change of address, and on March 28, 2008, the Veteran's representative informed the RO of another change of address.  An SOC was issued in July 2008 and sent to the address the Veteran provided on March 12, 2008.  The SOC was returned to the RO on July 31, 2008, due to insufficient address.  As noted above, in May 2014, the Veteran filed a substantive appeal to all the issues listed on the SOC without specifying the date.  Later that month-although purely an administrative action-the RO certified to the Board both the issues of service connection for PTSD and HCV.  Additionally, the Veteran subsequently offered testimony on both issues during the Under the circumstances of this case, the Board accepts jurisdiction of the HCV claim.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).

In August 2016, the appellant testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In May 2017, the undersigned Veterans Law Judge granted a motion to advance the Veteran's claims on Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 
 
Regarding the Board's characterization of the appeal concerning the Veteran's PTSD, it is noted that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to PTSD encompassing both matters as set forth on the title page.

For reasons expressed below, the claims for service connection for PTSD, on the merits, as well as the claim for service connection for HCV, are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In a June 2008 rating decision, the RO denied service connection for PTSD.  Although notified of the denial in a June 2008 letter, the Veteran did not initiate an appeal as to that matter, and no pertinent exception to finality applies.
 
3.  New evidence associated with the claims file since the June 2008 denial, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to decide the PTSD claim, and raises a reasonable possibility of allowing the claim.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
 
2.  As additional evidence received since the RO's June 2008 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. §  4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304 (f).

The Veteran's claim for service connection for PTSD was initially denied in June 2008 on the basis of no current disability and no nexus between the Veteran's current symptoms and an in-service stressor.  The evidence of record at that time consisted of the Veteran's service treatment records (STRs) (which were silent as to any complaints, findings or diagnoses pertinent to PTSD) and post-service treatment records (which documented no confirmed diagnosis of PTSD). 

Although the Veteran was notified of the decision and of his appellate rights in a June 2008 letter, he did not initiate an appeal.  See 38 C.F.R. §§ 20,200, 20.201 (2016).  Moreover, no new and material evidence pertinent to any claim of entitlement to service connection for PTSD was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claims) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  

Under these circumstances, the RO's June 2008 denial of the claim for service conjection for is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran filed his claim to reopen his previously denied claim for service connection for PTSD in September 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the June 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the June 2008 rating decision includes letters from J.P.B., the Veteran's VA psychologist, diagnosing him with PTSD, and B.D.R., the Director of the VA Hudson Valley Anxiety Disorder Clinic, stating that the Veteran was currently being treated for PTSD symptoms.  Further, VA treatment records document that the Veteran is currently diagnosed with and being treated for PTSD.  

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for PTSD.  The evidence is both "new" because it was not of record at the time of the June 2008 rating decision, and "material" because it relates to an unestablished fact necessary to substantiate the claim-specifically, whether the Veteran has a diagnosis of PTSD for which service connection is sought.  Given the evidence documenting a current diagnosis of the claimed disability, when presumed credible, this element of the claim is now met; hence, the evidence provides a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent only, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the reopened claim for service connection for PTSD, as well as the claim for service connection for HCV is warranted.

With respect to the Veteran's PTSD claim, 38 C.F.R. § 3.304 (f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In this case, although the Veteran's stressor was not verified by the Joint Service Records Research Center and the Criminal Records Center, in April 2008, the Veteran's cousin submitted a letter tending to support the Veteran's in-service personal assault, stating that the Veteran "got stomped out by [MPs] in stockade".  (The Board points out, however, that it is unclear whether this statement based on personal knowledge, or a reiteration of what the Veteran told him.)  Further, the Veteran's DD Form 214 reflects that he was in the military from September 1972 to December 1972, that his non-pay periods time lost spanned from October 1, 1972, to November 21, 1972, and that his net service totaled one month and one day.  In August 2010, the Veteran's representative contended that this gap reflected his time in the stockade.  Military Personnel Records document that the Veteran was Absent Without Official Leave (AWOL) from October 1, 1972, to November 11, 1972.  

In addition, at his August 2016 Board hearing, the Veteran testified that he received an Article 15 for going AWOL and 30 days in the stockade.  There, he contended that he was physically and sexually assaulted, and that shortly after he came out of the stockade he was discharged honorably because he became sick for about one week due to something that was sprayed at Fort Jackson.  He also testified that he reported the assault but that there are no records of him being put in the stockade, and that he received treatment at the Manhattan VA Medical Center on 23rd Street for about two years after his discharge. 

While the Veteran's claimed in-service stressor has not been verified, the collective evidence of record tends to indicate that he did suffer some trauma in service.  In this regard, the Veteran has submitted a buddy statement related to his in-service trauma and the fact that he was different after returning from service.  See September 2009 buddy statement.  

Moreover, as to the question of whether the Veteran's PTSD is related to the claimed in-service stressor, the Veteran's VA psychologist has offered an opinion that the two are related; however, this opinion appears to be based solely on the Veteran's statements that the in-service trauma occurred, and does not reflect the examiner's independent determination as to the occurrence of the service stressor, consistent with 38 C.F.R. § 3.304 (f)(5).  Also, while the psychologist identified the Veteran's symptoms of PTSD, he did not specify the symptoms linked to the in-service trauma. 

Concerning the Veteran's claim for service connection for HCV, the Veteran alleges that he has HCV due to the use of an air gun at the time he received his in-service inoculations.  During his August 2016 hearing, he testified that the doctor was going from person to person without cleaning the air gun, and that there was still blood on it when he was inoculated.  He denied any other possible risk factors for HCV, that he had ever used drugs intravenously, or been part of a KICK program.

STRs in December 1972 document that the Veteran had a history of drug addiction (heroin) for the last three years and was seen at KICK.  The examiner diagnosed heroin dependency, chronic, severe, and manifested by habitual intravenous injection of opium derivatives; and found that the Veteran was medically unfit for enlistment or induction because of drug addiction.  VA treatment records in August 2007 diagnosed chronic HCV.

The Board notes that there is no medical opinion addressing the etiology of the Veteran's HCV.  The Board finds that whether the Veteran's HCV is related to the in-service use of an air gun for inoculations or due to another risk factor, such as the noted use of intravenous drugs (heroin), is a medical question outside of its jurisdiction.  See Colvin v Derwinski, 1 Vet. App. 171 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claims for service connection for PTSD and HCV, and that a remand is appropriate so that the Veteran may be afforded VA examinations to obtain necessary medical information pertinent to these claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may well result in denial of the claim(s)-in particular, the  reopened claim.  See 38 C.F.R. § 3.655((a),(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

Prior to undertaking action responsive to the above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Hudson Valley VA Medical Center (VAMC) dated through April 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Hudson Valley VAMC all records of pertinent treatment since April 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.  

In addition, the Veteran testified that he received treatment at the Manhattan VAMC in 1972 after his discharge.  A review records in the Veteran's electronic claims file (in both VBMS and Virtual VA) reveals that these records have not been associated with the claims file.  As such, the AOJ should also undertake appropriate action to attempt to obtain from this facility any records of treatment of the Veteran.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards any private (non-VA) treatment, and/or evidence tending to support the occurrence of his claimed in-service stressor), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Valley Hudson VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from April 2014 to the present.  

Obtain from the Manhattan VAMC on 23rd Street (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from approximately December 1972 to December 1974.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record (particularly, as regards any private (non-VA) treatment, and/or evidence tending to support the occurrence of his claimed in-service stressor).

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies (to include psychological testing, if warranted)  should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically consider all evidence of record related to the Veteran's alleged in-service personal assault-to -to include the Veteran's assertions, supporting buddy statements (including the statement of the Veteran, and any references to altered behavior in the STRs and Military Personnel Records-and determine whether the collective evidence indicates that the alleged assault occurred.

If so, the examiner should address whether the Veteran meets-or, at any time pertinent to the current September 2009 claim, has met-the diagnostic criteria for PTSD as a result of such stressor. 

If a diagnosis of PTSD resulting from the identified stressor is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, and all lay assertions, as well as all lay assertions-to include the Veteran's competent assertions as the onset, nature, and continuity of psychiatric symptoms. 

Notably, the absence of documented evidence of psychiatric problems during the Veteran's service or at discharge should not serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current HCV or residual of HCV. 

The entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has-or, at any point pertinent to the current  claim on appeal has had-HCV or any chronic residual(s) of HCV.

If so, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's HCV had its onset during service or is otherwise medically related to service, to include the use of air gun for inoculations.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran is competent to report matters within his own personal knowledge, such as symptoms and events, and that any lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the service connection claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled mental disorders examination, in adjudicating  the reopened claim for service connection for PTSD, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claims in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. 

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


